UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7277



AARON HOLSEY,

                                              Plaintiff - Appellant,

          versus


MELANIE C. PEREIRA, individually, and as
former Deputy Commissioner of Corrections for
Maryland at 6776 Reisterstown Road, Baltimore,
Maryland 21215; SUPERVISOR, Home Detention
Unit, individually, and in his official capac-
ity at 2100 Guilford Avenue, Baltimore, Mary-
land 21218; MARYLAND DIVISION OF CORRECTIONS
HEADQUARTERS, 6776 Reisterstown Road, Balti-
more, MD 21215; PATRICIA K. CUSHWA, individ-
ually, and as Chairperson of the Maryland
Parole Commission at 6776 Reisterstown Road,
Baltimore, Maryland 21215; FRANK PAPPAS,
individually, and as Maryland Parole Commis-
sioner; MACEO M. WILLIAMS, individually, and
as   Maryland    Parole   Commissioner;     RALPH
ROBINSON, individually, and as Facility Admin-
istrator   for    Baltimore   City    Pre-Release
Facility, 926 Greenmount Avenue, Baltimore,
Maryland 21202; D. THANIEL, individually, and
as Supervisor of Classification Department at
Baltimore City Pre-Release Unit; SUSAN T.
DONAHUE, individually, and as Former Super-
visor of Classification at Eastern Correc-
tional Institution, Annex, 30420 Revells Neck
Road, Westover, Maryland 21890; ALVIN MCCOY,
individually, and as a captain assigned to the
Baltimore   City    Pre-Release    Unit;   CARTER
DONAWAY, individually, and as a work release
counselor assigned to the Baltimore City Pre-
Release Unit B; ELEU GATLING, individually,
and as a work release counselor assigned to
the Baltimore City Pre-Release Unit; C.
WESTON, individually, and as a work release
counselor assigned to the Baltimore City Pre-
Release   Unit;    MICHAEL   BLOUNT,   Parole
Commissioner,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
01-898-JFM)


Submitted:   December 20, 2001        Decided:   December 28, 2001


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Aaron Holsey, Appellant Pro Se. J. Joseph Curran, Jr., Attorney
General, David Phelps Kennedy, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Aaron Holsey appeals the district court’s order denying his

motions for:   (1) a temporary restraining order; (2) a preliminary

injunction; and (3) a default judgment.     We dismiss in part and

affirm in part.

     The denial of a temporary restraining order is ordinarily not

appealable absent exceptional circumstances.   Virginia v. Tenneco,

Inc. 538 F.2d 1026, 1029-30 (4th Cir. 1976).     Because this case

presents no exceptional circumstances, we decline to review the

denial of Holsey’s request for a temporary restraining order and

dismiss the appeal insofar as it pertains to that portion of the

district court’s order.

     Insofar as Holsey appeals the denial of his request for a pre-

liminary injunction, we have reviewed the record and the district

court’s order and find no abuse of discretion.     Accordingly, we

affirm that part of the order on the reasoning of the district

court.   Holsey v. Pereira, No. CA-JFM-01-888 (D. Md. July 31,

2001).

     To the extent that Holsey appeals that part of the district

court’s order denying his motion for a default judgment, we dismiss

the appeal as interlocutory.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohan v. Beneficial Indus. Loan Corp., 337 U.S.


                                 3
541 (1949).   We dismiss that portion of the district court’s order

denying the motion for a default judgment because it is neither a

final order nor an appealable interlocutory order.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                               DISMISSED IN PART; AFFIRMED IN PART




                                 4